

116 HR 1886 IH: Nutrition Coordinators for Local Healthy Youth Act
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1886IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Mr. Ryan (for himself and Mr. Raskin) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Nutrition Act of 1966 to establish a grant program to appoint nutrition
			 coordinators to oversee local school nutrition policies in local
			 educational agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nutrition Coordinators for Local Healthy Youth Act. 2.Grant program for nutrition coordinatorsSection 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1788) is amended—
 (1)by redesignating subsection (l) as subsection (m); and (2)by inserting after subsection (k) the following new subsection:
				
					(l)Grant program for nutrition coordinators
 (1)Establishment of grant programThe Secretary, in consultation with the Secretary of Education, shall establish a program to make grants to local educational agencies to appoint nutrition coordinators to carry out the activities described in paragraph (4).
 (2)ApplicationTo be selected to receive a grant under paragraph (1), a local educational agency, in consultation with the State agency that administers school lunch programs in the geographic area served by such local educational agency, shall submit an application at such time, in such manner, and containing such information as the Secretary may require.
 (3)Use of fundsA local educational agency that receives a grant under this subsection shall use such funds to appoint a nutrition coordinator to, with respect to the geographic area served by such agency—
 (A)ensure compliance with local school wellness policies under section 9A of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758b);
 (B)coordinate nutrition education programs with school food service directors for such local educational agency;
 (C)conduct trainings and facilitate information sharing of best practices that— (i)encourage students to participate in healthy eating and active living;
 (ii)are consistent with the Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341); and
 (iii)are consistent with the Physical Activity Guidelines for Americans published by the Office of Disease Prevention and Health Promotion of the Department of Health and Human Services;
 (D)work with programs that promote and motivate students to participate in school wellness activities; (E)coordinate and collaborate with other nutrition education programs, including—
 (i)programs under the Supplemental Nutrition Assistance Program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);
 (ii)cooperative extension services (as such term is defined in section 1404 of the Food and Agriculture Act of 1977 (7 U.S.C. 3103));
 (iii)nutrition education programs carried out by community-based organizations; and (iv)other team network nutrition programs;
 (F)provide community outreach to promote nutrient-rich foods and farm-to-school activities; (G)promote regular physical activity in students before, during, and after school;
 (H)ensure students receive effective and consistent messages regarding healthy eating and active living; and
 (I)to promote nutrition education and team network nutrition programs in the State in which such local educational agency is located, coordinate and collaborate with—
 (i)the team nutrition network coordinator for the State; and (ii)community partners.
 (4)Nutrition coordinator requirementsA nutrition coordinator may not be appointed under this subsection unless the Coordinator has a background in nutrition education, dietetics, or nutrition program management.
 (5)Nutrition coordinator reportsNot later than 1 year after the date on which a nutrition coordinator is appointed under this subsection, the nutrition coordinator shall submit to the Secretary a report that includes—
 (A)a plan to implement activities under this section; and (B)a review of, and plan for, coordination and collaboration with nutrition education programs described in paragraph (4)(E).
 (6)Evaluation of grant programNot later than January 1, 2021, the Secretary shall submit a report to Congress that includes— (A)the results of an evaluation of the grant program established under this subsection;
 (B)a review of the implementation of this subsection; (C)an assessment of local educational agencies with respect to activities conducted to ensure students receive nutrition education consistent with the Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341);
 (D)best practices for encouraging students to participate in healthy eating and active living; (E)an assessment of local school wellness policies under section 9A of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758b); and
 (F)an assessment of school personnel and their level of interaction and satisfaction with nutrition coordinators..
			